Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth L. Blum petitions for review of the National Transportation Safety Board’s decision and order affirming the Administrative Law Judge’s order affirming the suspension of Blum’s pilot certificate. Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Sturgell v. Blum, Docket SE-*19018012, Order No. EA-5371 (NTSB March 5, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.